Exhibit 10.3.5

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Nonqualified Stock Option Agreement

No. of Shares Subject to Option: %TOTAL_SHARES_GRANTED%-%

THIS AGREEMENT (this “Agreement”), dated May 11, 2011 (the “Date of Grant”)
between CAPITAL ONE FINANCIAL CORPORATION, a Delaware corporation (the
“Company”), and %%FIRST_NAME%-% %%LAST_NAME%-% (“Optionee”), is made pursuant
and subject to the provisions of the Company’s 2004 Stock Incentive Plan, as
amended and restated (the “Plan”), and all capitalized terms used herein that
are defined in the Plan shall have the same meaning given them in the Plan
unless otherwise defined herein:

W I T N E S S E T H:

1. Grant of Options. Pursuant and subject to the terms and conditions of the
Plan, this Agreement and the Election Form, dated as of the Date of Grant,
executed by Optionee (the “Election Form”), the Company hereby grants to
Optionee, options to purchase from the Company (each an “Option,” collectively,
the “Options”) all or any part of an aggregate of %%TOTAL_SHARES_GRANTED%-%
shares of common stock of the Company, $.01 par value per share at the purchase
price per share of $%%OPTION_PRICE%-% (the “Option Price”), being not less than
100% of the Fair Market Value per share on the Date of Grant, such Options to be
exercisable as hereinafter provided. The Options shall be nonqualified options
that do not receive favorable tax treatment under Section 422 of the Internal
Revenue Code.

In satisfaction of a condition of the grant of the Options, Optionee has agreed
to forgo that amount of compensation from the Company that Optionee has
designated in the Election Form, in the manner designated in such Election Form.

2. Terms and Conditions. The Options evidenced by this Agreement are subject to
the following terms and conditions:

(a) Expiration Date. The Options shall expire on May 10, 2021 (the “Expiration
Date”), unless earlier terminated as provided for herein.

(b) Transferability.

(i) Except as provided in the following sentence, the Options shall be
nontransferable except by will or by the laws of descent and distribution and,
during the lifetime of Optionee, may be exercised only by Optionee, except as
provided in Section 3 below. The Options (or any portion thereof) may be
transferred by the Optionee to (1) the spouse, children or grandchildren of
Optionee (“Immediate Family Members”); (2) a trust or trusts for the exclusive
benefit of Optionee and/or such Immediate Family Members; or (3) a partnership
in which Optionee and/or such Immediate Family Members are the only partners;
provided that (a) no consideration is paid to the Optionee in connection with
the transfer; (b) in the event of a transfer to an individual, the Options are
exercisable, during the original transferee’s lifetime, only by the transferee
or by his



--------------------------------------------------------------------------------

or her guardian or legal representative; (c) following such transfer, Optionee
retains no interest or reversion in the Options (or the underlying Shares upon
exercise) and has no right to alter or amend the Options or revoke the transfer;
and (d) subsequent transfer of the Options by the transferee (excluding
transfers by will or by the laws of descent and distribution) is prohibited.
Following transfer, the Options shall continue to be subject to the same terms
and conditions as were applicable to the Options immediately before transfer
(including terms and conditions based on the status of Optionee as a Director of
the Company); provided that, where appropriate, all references in this Agreement
to “Optionee” shall be deemed to refer to the transferee.

(ii) Promptly upon transfer of any Options, the Optionee shall deliver written
notice of the transfer to the Company’s executive compensation team at the
Company’s headquarters in McLean, Virginia. That written notice shall identify
the transferee and the effective date of the transfer.

(iii) If the sale to the transferee of the Shares issuable upon exercise of the
Options is not registered under the Securities Act of 1933, as amended, the
Company, in its sole discretion, may condition such sale upon such terms and
requirements as it deems appropriate to comply with applicable law.

(c) Vesting of Options. Subject to the provisions of Section 3 below, the
Options shall become exercisable in full on the first anniversary of the Date of
Grant. Notwithstanding the foregoing, the Options shall become fully exercisable
if a Change of Control occurs, as defined in the Plan, or upon termination of
Optionee’s service as a Director for any reason other than by removal for cause.

(d) Method of Exercising and Payment for Shares.

(i) The Options may be exercised by delivering a notice of intent to exercise to
the Company’s designated stock option broker. Contact information for the
Company’s current stock option broker may be obtained from the Corporate
Secretary’s Office in McLean, VA. Such notice shall be accompanied by payment of
the Option Price in full by cash (which shall include payment by check, bank
draft or money order payable to the order of the Company). Optionee may by
election substitute for all or any portion of the cash payment, the delivery of
Shares that Optionee owns (valued at their Fair Market Value on the date of
exercise) that are duly endorsed for transfer, or Optionee may exercise the
Options by means of a “cashless exercise” pursuant to which Shares may be issued
directly to Optionee’s designated broker/dealer upon receipt by the Company of
the Option Price in cash from such broker/dealer.

(ii) The exercise date will be the date upon which all of the procedures have
been completed by the Optionee, or such later date as agreed to by the Optionee
and the Company or its designated agent.

3. Exercise Following Termination of Service as a Director. As set forth in
Section 2(c) above, and notwithstanding any other provisions herein, the Options
shall become fully exercisable upon termination of Optionee’s service as a
Director for any reason, other than by removal for cause, or if a Change of
Control occurs. The Optionee, or any transferee as described in Section 2(b)
above, may exercise any outstanding Options at any time following such
termination (but no later than the Expiration Date). If Optionee’s service as a
Director of the Company or any Subsidiary terminates for cause, Optionee shall
forfeit all rights under the Options, and any unexercised Options, whether or
not vested, shall be forfeited and cancelled.



--------------------------------------------------------------------------------

4. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware.

5. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

6. Bound by Plan. In consideration of the grant of the Options, Optionee agrees
to comply with such conditions as the Board of Directors or the Committee may
impose on the exercise of the Options and be bound by the terms of the Plan.

7. Tax Obligations Upon Exercise. The exercise of the Options is subject to the
payment by the Optionee of all applicable federal, state and local taxes.
Optionee is required to make arrangements for the payment of all applicable
withholding taxes directly to the appropriate taxation authority.

8. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of Optionee, his legatees, distributees, transferees,
and personal representatives, and the Company and its successors and assigns.

Optionee represents that he/she is familiar with the terms of the Plan and has
had the opportunity to ask questions and receive answers concerning the terms
and conditions of the Options. By accepting this Agreement, Optionee confirms
the accuracy of the statement set forth in the first sentence of this paragraph
and evidences Optionee’s acceptance of and agreement to be bound by the terms of
this Agreement and the Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf, and Optionee has affixed his signature hereto.

 

CAPITAL ONE FINANCIAL CORPORATION

 

Mayo Shattuck III Chairman, Compensation Committee